           Case 1:19-cr-00099-APM Document 1 Filed 03/14/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                             Grand Jury Sworn in on May 3,2018

UNITED STATES OF AMERICA                            CRIMINAL NO.

               v.                                   GRAND JURY ORIGINAL

HAROLD WRIGHT,                                      VIOLATION:
                                                    18 U.S.C. $ 7s1(a)
                       Defendant.                   @scape from Custody)

                                      INDICTMENT
       The Grand Jury charges that:

                                         COUNT ONE

       On or about March 4,2019, within the District of Columbia, HAROLD WRIGHT, did

knowingly escape from the custody of the Bureau of Prisons, an institutional facility in which he

was lawfully confined at the direction of the Attorney General by virtue of a judgment and

commitment of the United States District Court for the District of Maryland upon conviction for

the commission of Carjacking, in violation of Title 18, United States Code, Section 2119.

       (Escape from Custody, in violation of Title 18, United States Code, Section 75 1(a))

                                            A TRUE BILL:


                                            FOREPERSON.

 Q,,-*;tz' [^./>b"a--,
Attorney of the United States in
and for the District of Columbia.
